DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1 and 17
segregating the set of data into at least two subsets of data according
to which one of a plurality of available transmission channels is authorized to be
used for each subset;	The limitations of independent claim 1 and 17, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “commercial or legal interactions” and “managing interactions between people(following rules or instructions) because the claims recite receiving data, segregating data, transmitting This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a data, interface, data segregator, and transmitter. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, segregating and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of data, interface, data segregator, transmitter, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or

matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells

765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0049, 0050, and 0056] of the applicant’s specification for example at [0056]), “a merchant may log in to administrator 114 via a merchant device 102 such as from a desktop computer or mobile device, and manage aspects of
their online store..” or at [0050], discloses “In embodiments, a customer may interact through a customer device 150 (e.g., computer, laptop computer, mobile computing device, and the like), a
POS device 152 (e.g., retail device, a kiosk, an automated checkout system, and the like),
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claim 1 
receiving a set of data comprises receiving customer input selecting at least two products for purchase;
transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway.

Claim 17
an interface for receiving a set of data for a data transmission
a transmitter configured to transmit each subset of data over the one plurality of transmission channels authorized to be used for the subset.            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2 – 16 and 18-27 appear to merely further limit the abstract idea.	 	As such, the analysis of dependent claims 2 – 16 and 18-27 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-27 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-21, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sproles et al. (US 2013/0054462).

 	Claim 1, 17: Sproles discloses an automated data transmission method comprising:
 	 receiving a set of data for a data transmission; (see for example [0008, 0029] receiving payment data subsets)
 	segregating the set of data into at least two subsets of data according to which one of a plurality of available transmission channels is authorized to be used for each subset; (see for example [0023, 0029], divided in to subsets and sending into a payment authorization system)
 	transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset.(see for example [0043, 0045] transmitting the subsets ([0046] payment authorization))

 	Claim 2, 18: Sproles discloses the method of claim 1 wherein: 
 	receiving a set of data comprises receiving customer input selecting at least two products for purchase;(see for example [0027]purchasing of products)
segregating the set of data into at least two subsets comprises making a payment gateway decision by selecting at least two payment gateways from a plurality of available payment gateways to process the purchase of the at least two products, the payment gateway decision [0023.0027]
 	transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. (see for example [0043, 0045] transmitting the subsets ([0046] payment authorization))

 	Claim 3,19: Sproles discloses the method of claim 2 wherein transmitting checkout information to the selected at least one of the plurality of available payment gateways comprises:
 	for each of the available payment gateways, transmitting data on the products for which the available payment gateway was selected; ([0042-0043, 0045], transmitting payment)

 	Claim 4, 20: Sproles discloses the method of claim 2 wherein:
 	receiving customer input selecting at least two products for purchase comprises receiving customer input selecting a plurality of products; ([0027], a request to purchase one or more products)
 	making the payment gateway decision comprises selecting a single payment gateway based on the plurality of products collectively.[0036, 0037]

 	Claim 5, 21: Sproles discloses the method of claim 2 further comprising: 
 	configuring a checkout user interface to display the payment gateway decision to the customer. ([0036, 0037] using a web browser to checkout on the merchant website)
([0024] ecommerce configurations)

 	Claim 10: Sproles discloses the method of claim 2 further comprising: providing a checkout user interface for receiving said customer input as a web page. [0036, 0037]

 	Claim 11, 26: Sproles discloses the method of claim 2 further comprising:
 	making the payment gateway decision is based on one or more configured preferences, said preferences being assigned as a product specific preference or as a default preference or a combination thereof.([0024, 0029])

 	Claim 12: Sproles discloses the method of claim 1 wherein: receiving a set of data comprises receiving customer input selecting at least two products for purchase; [0027] and
 	segregating the set of data into at least two subsets comprises segregating data into at least two subsets based on payment recipient, each subset including data in respect of payment to a respective payment recipient; [0023, 0029]
 	the method further comprising for each payment recipient, determining a respective payment gateway;[0046]
 	wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. ([0045] and [0046])


 	receiving a set of data comprises receiving customer input selecting at least two products for purchase; [0027]  and
 	segregating the set of data into at least two subsets comprises segregating data into a subset associated with a pre-tax amount and a subset associated with a tax amount;[0047]
 	the method further comprising determining a respective payment gateway for the subset associated with the pre-tax amount and for the subset associated with the tax amount;[0047]
 	wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. ([0045] and [0046])

 	Claim 14: Sproles discloses the method of claim 1 wherein:
 	receiving a set of data comprises receiving customer input selecting at least two products for purchase; [0027] and
 	segregating the set of data into at least two subsets comprises segregating data into a subset associated a payment to a digital media provider and a subset associated with a payment amount to a digital media creator;[0058]
 	the method further comprising determining a respective payment gateway for the subset associated with payment to the digital media provider and for the subset associated with the payment to the digital media creator;[0062]

 ([0045] and [0046])

 	Claim 15: Sproles disclose the method of claim 1 wherein:
 	receiving a set of data comprises receiving customer input selecting at least two products for purchase; [0027]   and
 	segregating the set of data into at least two subsets comprises segregating data into a subset associated with a purchase amount and a subset associated with a charity amount;[0052]
 	the method further comprising determining a respective payment gateway for the subset associated with the purchase amount and for the subset associated with the charity amount;[0048]
 	wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. ([0045] and [0046])

 	Claim 16: Sproles discloses the method of claim 2 further comprising:
 	aggregating data for multiple purchases before performing payment capture. ([0028 and 0047], aggregating of payment data)

 	Claim 27: Sproles discloses an e-commerce platform comprising the apparatus of claim 18. ([0023], ecommerce system)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sproles et al. (US 2013/0054462) in view of Armes et al. (US 2012/0101916).

	Claims 6, 22: Sproles discloses the method of claim 2 but does not explicitly disclose wherein: making the payment gateway decision is based on a risk associated with a given product. 	However Armes disclose wherein: making the payment gateway decision is based on a risk associated with a given product. [0012] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Sproles to have wherein: making the payment gateway decision is based on a risk associated with a given product in order to minimize cost. 

 	Claims 7, 23.Sproles disclose the method of claim 2 wherein: but does not explicitly disclose making the payment gateway decision is also based on customer information. 	However Armes discloses making the payment gateway decision is also based on customer information. [0012 and 0017] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Sproles to have  included making the payment gateway decision is also based on customer information, in order to properly monetize and insuring that merchants/customers are appropriately billed. 
[0021 and 0022]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Sproles to have included making the payment gateway decision is based on the respective associated costs of use of the two or more available payment gateways, in order to properly monetize and insuring that customers/merchants are appropriately billed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621